DETAILED ACTION
This is a final office action is in response to communications filed on September 20th, 2021. Claim(s) 1, 11, and 17-20 are amended. Claim(s) 1-20 have been examined in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims the benefit of priority to U.S. Provisional Application No. 62/949,143, filed December 17, 2019, which is incorporated herein by reference. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged (See 37 CFR 1.78, and MPEP § 211 et seq.).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1: Claim(s) 1-10 is/are drawn to method (i.e., a process), claim(s) 11-16 is/are drawn to system (i.e., a manufacture), and claim(s) 17-20 is/are drawn to machine-readable (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.  
Representative Claim 1: A method, comprising: 
generating, by a processing system including a processor, a corpus from a plurality of textual documents describing content of a media catalog; 
determining, by the processing system, classes from the corpus based on Latent Dirichlet Allocation topic models having different numbers of topics, K-means clustering and an unsupervised learning process that generates vector representations of words resulting in vectors; 
generating, by the processing system, trained models for each of the classes by determining labels for each of the classes using a cosine similarity function applied to the vectors and by assigning each of the plurality of textual documents to a selected one of the labels via a voting mechanism that counts matches of words to the labels; 
receiving a raw textual document describing other content that has been added to the media catalog; 
processing, by the processing system, the raw textual document to generate a processed document by applying tokenizing, removing stop words, one of bigram and trigram modeling, and name entity recognition analysis to the raw textual document; 
selecting, by the processing system, a corresponding model from among the trained models according to a class of the classes that is applicable to subject matter of the raw textual document; 
by the processing system, the processed document to a target label of the labels of the corresponding model via the voting mechanism that counts matches of words in the processed document to the labels of the corresponding model.
(Examiner notes: The underlined claim terms above are interpreted as additional elements beyond the abstract idea and are further analyzed under Step 2A - Prong Two).
	Under their broadest reasonable interpretation, the steps of: receiving a raw textual document describing other content that has been added to the media catalog and assigning a target label of the labels of the corresponding model, recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas. The claims also recite, generating a corpus from a plurality of textual documents describing content of a media catalog based on Latent Dirichlet Allocation topic models and trained models for each of the classes by determining labels for each of the classes, processing the document by applying tokenizing, removing stop words, one of bigram and trigram modeling, and name entity recognition analysis to the raw textual document, and selecting a corresponding model from among the trained models according to a class of the classes that is applicable to subject matter of the raw textual document is performed using statistical methods with a series of data gathering steps that collect a necessary input for the functions, that falls within the “Mathematical Concepts” grouping and is an abstract idea.
	And the dependent claims 2-5 are directed to processing a plurality of raw textual documents to generate the plurality of textual documents by tokenizing, removing stop words, 
	Dependent claims 6-8 and 14-16 recites generating a viewer profile for a subscriber according to consumed content that includes the other content and according to the target label of the other content, providing the target label of the other content to a buyer of electronic advertising in an ad space of the other content responsive to the ad space being presented to a user at an end user device, and providing of the target label to the buyer of the electronic advertising is part of a programmatic bidding process, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Dependent claims 9-10 recites multiple documents of the plurality of textual documents are assigned to a single label of the labels and generating engagement modeling, cancellation modeling, or both for one or more subscribers according to consumed content that includes the other content and according to the target label of the other content, recites a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

	Independent claim(s) 11 and 17 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
	As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
	Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to 
	The claim(s) recite the additional elements/limitations of 
	“A method, comprising:” (Claim 1)
	“A device, comprising: a processing system including a processor; and a memory that stores …” (Claim 11)
	“A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor …”) (Claim 17)
generating, by a processing system including a processor …; 
determining, by the processing system …; 
generating, by the processing system, trained models for each of the classes …; 
receiving a raw textual …; 
processing, by the processing system, the raw textual document …; 
selecting, by the processing system, a corresponding model …; 
and assigning, by the processing system, the processed document to a target label …” (Claims 1, 11, and 17).
The requirement to execute the claimed steps/functions using “A method, comprising:” (Claim 1), “A device, comprising: a processing system including a processor; and a memory that stores …” (Claim 11), “A machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor …”) (Claim 17), “generating, by a processing system including a processor, trained models for each of the classes by determining labels for each of the classes using a cosine similarity function …; determining, by the processing system …;  generating, by the processing system, trained models for each of the classes …; receiving a raw textual …; processing, by the processing system, the raw textual document …; selecting, by the processing system, a corresponding model …; and assigning, by the processing system, the processed document to a target label …” (Claims 1, 11, and 17), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. 
Similarly, the limitations of applying processor, memory, non-transitory machine-readable medium, and device (Independent Claim(s) 1, 11, and 17, and dependent claims 2-10, 12-16, and 18-20) are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
	Further, the additional limitations beyond the abstract idea identified above, serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., generate, determine, receive, process, select, and assign target label corresponding to processed documents performed by a processor, memory, non-transitory machine-readable medium, and device). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
	The recited additional element(s) of “receiving a raw textual …; processing, by the processing system, the raw textual document …; selecting, by the processing system, a corresponding model …; and assigning, by the processing system, the processed document to a target label …” (Claims 1, 11, and 17), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The recited additional element(s) do not meaningfully limit the claim because to receive textual data and select/assign processed documents to a target label would be required in any implementation of the abstract idea. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application. (See MPEP 2106.05(g)).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
	As discussed above in “Step 2A – Prong 2”, the identified additional elements in independent claim(s) 1, 11, and 17, and dependent claims 2-10, 12-16, and 18-20 are equivalent to adding the words “apply it” on a generic computer, and/or generally link the use of the judicial 
	The recited additional element(s) of “receiving a raw textual …; processing, by the processing system, the raw textual document …; selecting, by the processing system, a corresponding model …; and assigning, by the processing system, the processed document to a target label …” (Claims 1, 11, and 17), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea) i.e. receive textual data and select/assign processed documents to a target label is similar to “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).
	This conclusion is based on a factual determination. Applicant’s own disclosure at paragraph [0033] acknowledges that “disclosure include a machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations. The operations can include generating a corpus from a plurality of textual documents by applying Natural Language Processing to the plurality of textual documents. The operations can include determining classes from the corpus based on machine learning associated with topic modeling, data clustering analysis and an unsupervised 
	Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity) and/or simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
	The dependent claims 2-10, 12-16, and 17-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
	The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
Response to Arguments
With regards to §101 rejections:
The Examiner has considered Applicant’s arguments for claims 1-20 filed September 20th, 2021 have been fully considered but are unpersuasive.
Applicant states, “A. Applicable test for subject matter eligibility Remarks 8.
Here the claims are drawn to abstract idea (judicial exceptions).
Applicant states, “B. Claim 1 is not directed to an abstract idea 
1. The claim as a whole does not set forth the abstract idea cited by the Examiner” Remarks 9-10. 
Applicant's arguments have been fully considered but they are not persuasive. 
As explained above, each of the claimed steps recites operations that perform the abstract idea of receiving a raw textual document describing other content that has been added to the media catalog and assigning a target label of the labels of the corresponding model, recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas. The claims also recite, generating a corpus from a plurality of textual documents describing content of a media catalog based on Latent Dirichlet Allocation topic models and trained models for each of the classes by determining labels for each of the classes, processing the document by applying tokenizing, removing stop words, one of bigram and trigram modeling, and name entity recognition analysis to the raw textual document, and selecting a corresponding model from among the trained models according to a class of the classes that is applicable to subject matter 
Examiner acknowledge that “[s]oftware can make non-abstract improvements to computer technology just as hardware improvements can, and sometimes the improvements can be accomplished through either route.” Enfish, 822 F.3d at 1335. However, “to be directed to a patent eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1365 (Fed. Cir. 2020) (citing Enfish, 822 F.3d at 1336–39). Also See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (“[R]elying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”). See MPEP §§ 2106.05(a)–(c), (e)–(h).
These limitations generally recite the use of machine learning to generate corpus from a plurality of textual documents describing content of a media catalog; determining, by the processing system, classes from the corpus based on Latent Dirichlet Allocation topic models having different numbers of topics, K-means clustering and an unsupervised learning process that generates vector representations of words resulting in vectors; generating, by the processing system, trained models for each of the classes by determining labels for each of the classes using a cosine similarity function applied to the vectors and by assigning each of the plurality of textual documents to a selected one of the labels via a voting mechanism that counts matches of words to the labels.” Applicant’s Specification describes the use of machine learning to generate train models in general terms, without any specifics about the algorithms employed in connection MPEP § 2106.05(a). Rather, these additional limitations are more akin to examples “of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception.” MPEP § 2106.05(h). One example provided in MPEP § 2106.05(h) of merely indicating a field of use or technological environment is a step of “[i]dentifying the participants in a process for hedging risk as commodity providers and commodity consumers. MPEP § 2106.05(h)(ii) (citing Bilski v. Kappos, 561 U.S. 593, 595 (2010)). As the MPEP explains, “limiting the use of the process to these participants did no more than describe how the abstract idea of hedging risk could be used in the commodities and energy markets.” Id. Similarly here, the machine learning limitations are 
2. “The claim does not seek to tie up the abstract idea” Remarks 11. 
Applicant's arguments have been fully considered but they are not persuasive.
Examiner notes that whether the claims seek to “tie-up” any idea or pre-empt a field is not the test for eligibility. Determining whether the claims present disproportionate pre-emptive potential is the goal of the analysis under § 101, and the policy behind the existence of the judicial exception, but is not the test itself. The courts do not use preemption as a stand-alone test for eligibility. Instead the questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo. Further, the absence of complete preemption does not guarantee that a claim is eligible and the results of the streamlined analysis will always be the same as the full analysis. With respect to the § 101 analysis, the July 2015 Update at page 8 further states:
“… questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and "those that integrate the building blocks into something more...the latter pose no comparable risk of pre-emption, and therefore remain eligible.”
Again, while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible. See Alice Corp., 134 S. Ct. at 2358. Here, the two part Alice test has been applied and the claims have been found to be ineligible.
C. “Claim 1 recites significantly more than an abstract idea” Remarks 11-12. 
Applicant's arguments have been fully considered but they are not persuasive.
processor, memory, non-transitory machine-readable medium, and device by applying machine learning trained models as evidenced by the claim language (i.e. generating a corpus from a plurality of textual documents, determining classes from the corpus on Latent Dirichlet Allocation …, generating trained models for each of the classes …, receiving a raw textual document …, processing the raw textual document …, selecting a corresponding model from among the trained models …, and assigning the processed document to a target label …). Therefore, it is clear to the Examiner that these additional features of the claimed invention add nothing of practical significance to the underlying abstract idea. Thus, the claimed invention is considered to be directed towards an abstract idea, the Examiner maintains the rejection of said claims under 35 U.S.C. 101, and Applicant's arguments to the contrary are considered to be non-persuasive.
Further the claimed invention here is not necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks (i.e. realm of communicating digital content to promote sales). Instead, independent claims uses generic computer technology to generating a corpus, determining classes, generating trained models, McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15 (Fed. Cir. 2016) (finding claims not abstract because they "focused on a specific asserted improvement in computer animation"). As such, independent claims recites generating, determining, generating, receiving, processing, selecting, and assigning the processed raw textual document, and not a technological implementation or application of that idea. Further, Applicant’s specification 0045, “LDA topic modeling is described in this example which can be a generative statistical model that allows sets of observations to be explained by unobserved groups that explain why some parts of the data are similar, other machine learning associated with topic modeling can be utilized in addition to or in place of the LDA modeling such as: explicit semantic analysis which can be based on vectoral representation of text” i.e. relying on processing system including a processor, memory, non-transitory machine-readable medium, etc. to perform above generating, determining, receiving, processing, selecting and assigning steps more quickly or accurately based on mathematical algorithms applied to the trained models to classify processed documents, which is commercial and legal interaction, one of certain methods of organizing human activity and Mathematical concepts. Also, See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (“[R]elying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible”). See MPEP §§ 2106.05(a)-(c), (e)-(h). “We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent” (see p. 22 of DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014)).
Amended claim 1 recites additional features that are NOT well-understood, routine, conventional activities, such that amended claim 1 amounts to significantly more” Remarks 12. 
Applicant's arguments have been fully considered but they are not persuasive.
The Berkheimer memo did not state that an Examiner must show that every single additional element is well-understood, routine, and conventional. Instead, the Berkheimer memo stated that if an Examiner asserts an additional element is “well-understood, routine, and conventional”, the Examiner must provide facts to support this assertion. The Examiner indicated that that many of the “additional elements” (e.g., a processor, memory, non-transitory machine-readable medium, etc.) merely require implementation of the abstract idea using generic computer components and their associated functions (i.e., amount to a requirement to apply the abstract idea using a computer).
Determining that a combination of additional elements amount to mere instructions to apply an exception on a computer is a separate consideration from whether or not an additional element is well-understood, routine, and conventional (see MPEP 2106.05 A and specifically 2106.05(d) vs. 2106.05(f)). The only additional limitation asserted to be well-understood, routine, and conventional was the requirement to perform above generating, determining, receiving, processing, selecting and assigning steps more quickly or accurately apply mathematical algorithms to the trained models to classify processed documents by processing system including a processor, memory, non-transitory machine-readable medium, etc. Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015), per section 2106.05 of the MPEP. Further, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")), thus it is clear that generating, determining, receiving, processing, selecting and assigning steps to provide for a classification of a raw textual document in respect of a target label that is assigned to (a processed version of the) raw textual documents to more quickly or accurately apply mathematical algorithms based on trained machine learning model by processing system including a processor, memory, non-transitory machine-readable medium, etc. a is well-understood, routine, and conventional. This assertion is therefore supported per the requirements of the Berkheimer memo.
Berkheimer memo. Therefore, the examiner’s burden has been met and a proper prima facie case has been made.
With regards to §103 rejections:
With respect to claims 1-20 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 1-20 is withdrawn. Please refer to applicant’s remarks 13-16.
The Examiner notes that after an exhaustive prior art search, the closest prior art of record taken either individually or in combination with other prior art of record (Clinchant/Morales/Thongtan/Srinivasaraghavan) fails to disclose or suggest the combination of claim limitation, “generating, by a processing system including a processor, a corpus from a plurality of textual documents describing content of a media catalog; determining, by the processing system, classes from the corpus based on Latent Dirichlet Allocation topic models processing, by the processing system, the raw textual document to generate a processed document by applying tokenizing, removing stop words, one of bigram and trigram modeling, and name entity recognition analysis to the raw textual document; selecting, by the processing system, a corresponding model from among the trained models according to a class of the classes that is applicable to subject matter of the raw textual document; and assigning, by the processing system, the processed document to a target label of the labels of the corresponding model via the voting mechanism that counts matches of words in the processed document to the labels of the corresponding model.” 
Furthermore, as it relates to the current independent claims 1, 11, and 17, the Examiner notes the previously applied prior art reference of US Pub. 20160203209 (Clinchant) discloses a document labeling system comprises an electronic data processing device configured to label documents comprising text of a set of documents by operations including: (i) receiving L labeled topics each labeled with a word list comprising words representative of the labeled topic; (ii) performing probabilistic classification of the documents of the set of documents to generate for each labeled topic of the L labeled topics a document vector whose elements store scores of the documents for the labeled topic and a word vector whose elements store scores of words of a vocabulary for the labeled topic; and (iii) performing non-negative matrix factorization (NMF) to 
Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL reference remedies the deficiencies of the previously applied Clinchant reference, and thereby fails to anticipate and/or make obvious the claimed invention. 
Thus overcomes the cited prior art of record and the rejection under 35 USC § 103 has been withdrawn, however the claims 1-20 remains rejected under 35 USC § 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pub. 20200320086 (“Liu”).
Liu discloses, a system to obtain a large language corpus and pre-processes content in the corpus. Standard natural language processing (NLP) techniques can be used, such as word segmentation, filtering out stop words, name-entity recognition (NER), etc. More specifically, the text in the corpus can be segmented into unigrams, bigrams, trigrams, etc.; filtering out the 
U.S Pub. 20110202334 by Abir discloses, a method and system for using the Frequency Association Database (FAD) to identify common relationships between and among two or more words and/or word strings. This second method and system, referred to as Common Frequency Analysis (CFA), can be used to generate lists of related ideas for use in various applications.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GAUTAM UBALE/Primary Examiner, Art Unit 3682